FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 27, 2021

                                   No. 04-20-00569-CV

    CITY OF SAN ANTONIO BY AND THROUGH THE SAN ANTONIO WATER
                              SYSTEM,
                              Appellant

                                            v.

                            CAMPBELLTON ROAD, LTD.,
                                   Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-CI-13949
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                     ORDER
       Appellant’s second motion for an extension of time to file its brief is GRANTED.
Appellant’s brief is due on or before February 10, 2021.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court